DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-11, filed 02/25/2021, with respect to the rejection(s) of claim(s) 1-8, 10-16 under35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No 20060149334 granted to Tehrani et al. (previously cited) in view of WO2015153837A1 granted to Denk. Additionally references were used to highlight various limitations of dependent claims as detailed below.
Objection to claim 11 for an informality is withdrawn. 
In re amendments to the claims, the rejection of claims 1-8 and 10-16 under 35 USC 112(b) has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1 and 10 both recite “based only on when the received posture signal is indicating a particular position and the received breathing signal is indicating a particular stage of the breathing cycle”. The specification recites the electromyography signal is deterred based on the correct posture signal and the correct breathing signal […] (para 0018). However the specification does not provide support for the limitation “only (emphasis added) when … indicating a particular position … and … indicating a particular stage of the breathing cycle.”
Therefore, the examiner cannot find proper support in the specification or the application as originally filed. Additionally, the applicant in the remarks filed on 02/25/2021 only mentions that “no new matter was introduced” but fails to pointed out where support for these claims could be found. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claims 1 and 10 recite the limitation “based only on when the received posture signal is indicating a particular position and the received breathing signal is indicating a particular stage of the breathing cycle”; it is unclear and confusing what the “only” particular position and breathing cycles are.  The specification discusses that the electromyography signal is determined based on the correct (received) posture signal and the correct (received) breathing signal (para 0018) … and only an EMG signal reflecting the correct posture and the correct breathing state is obtained (para 0020). Therefore, the specification has only pointed out collecting EMG signal at “correct” posture and “correct” breathing cycle and has not established which posture and breathing cycle is being considered to be the “correct” ones. It is also unclear and confusing if the applicant is regarding the “correct” posture/breathing cycle to be synonymous with the “particular” position/stage. 
Dependent claims 2-9 and 11-16 are rejected for inheriting the same deficiency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 8, 10-11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No 20060149334 granted to Tehrani et al. (hereinafter “Tehrani”) in view of WO2015153837A1 granted to Denk. 
Regarding claim 1, Tehrani discloses a device for determining and/or monitoring the respiratory effort of a subject (e.g. Para 0015-0016, 0058 and 0062, control unit 100), the device comprising: a breathing signal indicating breathing cycles of the subject (e.g. Paras 0057-0058 “control unit 100…An EMG signal may be used or other sensed activity may also correspond with either tidal volume or airflow and may be used to identify different portions of a respiration cycle” Fig. 16a), and an electromyography signal indicating neuronal activity of the subject (e.g. para 0057 “An electrode or electrodes may be used to sense the EMG of the diaphragm to determine respiration parameters” Fig. 16A, para 0057-0058 “EMG input”, “receive and process signals corresponding to …nerve activity”, para 0067); and a processing unit, wherein the processing unit is configured to determine the received electromyography signal as a determined electromyography signal for determining the respiratory effort of the subject from at least one of an analysis and an interpretation of the received electromyography signal and wherein the processing unit is further configured to derive the respiratory effort based on the determined electromyography signal (e.g. Paras. 0057-0058 “The control unit 100 is configured to receive and process signals corresponding to sensed physiological parameters, e.g., pressure, flow, nerve activity, diaphragm or intercostal muscle movement, and/or EMG of the diaphragm 18, to determine the respiratory parameters of the diaphragm 18”) but fails to explicitly disclose a receiving unit for receiving a posture signal indicating at least one position of the subject, based on only
Denk teaches a similar device that includes a movement sensor that may be a three-axis accelerometer, a respiration sensor that may be an electromyography sensor (e.g. para 0012) which can detect the inspiratory breathing effort in the patient (e.g. para 0012). Denk teaches that a pacing processor determines the breathing effort of the implanted patient from the respiratory signal (which may be the electromyography sensor) and the movement signal to control the pulse and pacing signal (e.g. paras 0013-0014). Denk further teaches that a respiration sensor and a movement sensor are used to provide an effort based respiration …     three-axis accelerometer movement sensor can identify not only whether or not an implanted patient is in motion, but can also be used to determine if the patient is sitting, standing, or lying down, and if moving, how fast… If there is ipsilateral movement (same side as the respiration sensor), then the parasternal muscle is active and the EMG signal needs to be ignored during that motion. But if the gyroscope sensor indicates contralateral movement, no EMG activation will be seen (e.g. Para 0034). 
Therefore, Denk teaches that it is known to determine the respiratory effort of a subject using an EMG sensor and determining the respiratory effort based on a particular stage of the breathing cycle/respiration cycle (as disclosed in paragraphs 0024-0028) and a particular position of the subject (as disclosed in paragraphs 0034-0036). Denk also teaches ignoring at least a portion of the EMG signal based on the result of these sensors (e.g. para 0034). This combination of these sensor inputs can be used to determine the position and respiratory effort of the patient. The pacing processor can then use this to correspondingly control the pulse rate, pulse width, and pulse amplitude of the respiration pacing signal. This better supports the patient's needs during active exercise and also helps save precious battery power 
It is noted that Denk teaches that depending on the outcome of the mentioned sensors, at least a portion of the EMG signal will be ignored. The examiner understands this to be synonymous to “analysis and an interpretation of the received electromyography signal based only when the received posture signal is indicating a particular position…and the received breathing signal is indicating a particular stage of the breathing cycle of the subject”. 

Regarding claim 2, Tehrani as modified by Denk (hereinafter “modified Tehrani”) renders the device according to claim 1 obvious as recited hereinabove, Tehrani discloses further comprising an accelerometer sensor for measuring the posture signal and the breathing signal of the subject (e.g. para 0057 “one or more sensors such as an accelerometer or movement sensor may sense information regarding movement pattern of the diaphragm muscles, intercostal muscles, and rib movement and thus determine overall respiratory activity and patterns.”).  

Regarding claim 6, modified Tehrani renders the device according to claim 1 obvious as recited hereinabove, Tehrani discloses wherein the receiving unit is further arranged for receiving a movement signal indicating at least one of a presence and an absence of non-breathing activity of the subject (e.g. para 0057 “one or more sensors such as an accelerometer or movement sensor may sense information regarding movement pattern of the diaphragm muscles, intercostal muscles, and rib movement and thus determine overall respiratory activity and patterns”); and wherein the processing unit is further configured to determine the electromyography signal for determining the respiratory effort from the at least one of the analysis and the interpretation of the received electromyography signal (it is noted that the claim does not require any specific limitations as to the particular position of the subject. Therefore, any and all positions are considered to be the “particular position” as cited above), while Denk teaches that wherein the determining the received electromyography signal as the determined electromyography signal for determining the respiratory effort of the subject from the at least one of the analysis and the interpretation of the received electromyography signal is based on only when the received posture signal is indicating a particular position of the at least one position of the subject and the received breathing signal is indicating the particular stage of the breathing cycle of the subject and the movement signal is indicating the absence of non- breathing activity of the subject (e.g. paras 0012-0014, 0019, 0034-0036, see claim 10),. 

Regarding claim 8, modified Tehrani renders the device according to claim 1 obvious as recited hereinabove, Denk further comprising an indicating unit, wherein the indicating unit is configured to indicate the posture signal of the subject by indicating the at least one position of 

Regarding claim 10, Tehrani discloses a method for determining a respiratory effort of a subject (e.g. Para 0015-0016, 0058 and 0062, control unit 100), the method comprising: receiving, a breathing signal indicating breathing cycles of the subject (e.g. Paras 0057-0058 “control unit 100…An EMG signal may be used or other sensed activity may also correspond with either tidal volume or airflow and may be used to identify different portions of a respiration cycle” Fig. 16a), and an electromyography signal indicating neuronal activity of the subject (e.g. para 0057 “An electrode or electrodes may be used to sense the EMG of the diaphragm to determine respiration parameters” Fig. 16A, para 0057-0058 “EMG input”, “receive and process signals corresponding to …nerve activity”, para 0067); determining the received electromyography signal as a determined electromyography signal for determining the respiratory effort of the subject from at least one of an analysis and an interpretation of the received electromyography signal; and deriving the respiratory effort from the determined electromyography signal (e.g. Paras. 0057-0058 “The control unit 100 is configured to receive and process signals corresponding to sensed physiological parameters, e.g., pressure, flow, nerve activity, diaphragm or intercostal muscle movement, and/or EMG of the diaphragm 18, to determine the respiratory parameters of the diaphragm 18”) but fails to explicitly disclose a receiving unit for receiving a posture signal indicating at least one position of the subject, based on only when the received posture signal is indicating a particular position of at least one 
Denk teaches a similar device that includes a movement sensor that may be a three-axis accelerometer, a respiration sensor that may be an electromyography sensor (e.g. para 0012) which can detect the inspiratory breathing effort in the patient (e.g. para 0012). Denk teaches that a pacing processor determines the breathing effort of the implanted patient from the respiratory signal (which may be the electromyography sensor) and the movement signal to control the pulse and pacing signal (e.g. paras 0013-0014). Therefore, Denk teaches that it is known to determine the respiratory effort of a subject using an EMG sensor and determining the respiratory effort based on a particular stage of the breathing cycle/respiration cycle (as disclosed in paragraphs 0024-0028) and a particular position of the subject (as disclosed in paragraphs 0034-0036). This combination of these sensor inputs can be used to determine the position and respiratory effort of the patient. The pacing processor can then use this to correspondingly control the pulse rate, pulse width, and pulse amplitude of the respiration pacing signal. This better supports the patient's needs during active exercise and also helps save precious battery power during reduced activity (e.g., sleeping, sitting, etc.) (e.g. para 0035). Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Tehrani with the teachings of Denk to provide including information about the respiration cycle and posture of the patient since the pacing processor can then use this to correspondingly control the pulse rate, pulse width, and pulse amplitude of the respiration pacing signal. This better supports the patient's needs during active exercise and also helps save precious battery power during reduced activity (e.g., sleeping, sitting, etc.).

Regarding claim 11, modified Tehrani renders the method according to claim 10 obvious as recited hereinabove, Tehrani further comprising receiving a movement signal indicating at least one of a presence and an absence of non-breathing activity of the subject (e.g. para 0057 “one or more sensors such as an accelerometer or movement sensor may sense information regarding movement pattern of the diaphragm muscles, intercostal muscles, and rib movement and thus determine overall respiratory activity and patterns”), while Denk teaches that wherein the determining the received electromyography signal as the determined electromyography signal for determining the respiratory effort of the subject from the at least one of the analysis and the interpretation of the received electromyography signal is based on only when the received posture signal is indicating a particular position of the at least one position of the subject and the received breathing signal is indicating the particular stage of the breathing cycle of the subject and the movement signal is indicating the absence of non- breathing activity of the subject (e.g. paras 0012-0014, 0019, 0034-0036, see claim 10). 

Regarding claim 13, modified Tehrani renders the method according to claim 10 obvious as recited hereinabove, Denk teaches wherein the determining the received electromyography signal as the determined electromyography signal for determining the respiratory effort of the subject from the at least one of the analysis and the interpretation of the received electromyography signal is based only on when the received posture signal is indicating the particular position of the subject relative to an axis vertical to a ground and the received breathing signal is indicating an inhaling stage of the breathing cycles of the subject (e.g. para 

Regarding claim 14, modified Tehrani renders the method according to claim 10 obvious as recited hereinabove, Tehrani further comprising monitoring a respiratory disorder based on the derived respiratory effort of the subject (e.g. para 0083-0084).     

Regarding claim 15, Tehrani teaches a non-transitory computer readable medium comprising a computer program including program code for causing a computer or a processor to carry out the steps of the method as claimed in claim 10 (which has been made obvious under modified Tehrani, see rejection of claim 10) when said computer program is carried out on the computer or the processor  (e.g. para 0058 “control unit” includes a “processor for processing signal received”, para 0062, 0065).    

Regarding claim 16, modified Tehrani renders the device according to claim 1 obvious as recited hereinabove, Denk teaches wherein the determining the received electromyography signal as the determined electromyography signal for determining the respiratory effort of the subject from the at least one of the analysis and the interpretation of the received electromyography signal is based only on when the received posture signal is indicating the particular position of the subject relative to an axis vertical to a ground and the received breathing signal is indicating an inhaling stage of the breathing cycles of the subject (e.g. para .  

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over modified Tehrani as applied to claims 1, 2, 6, 8, 10-11, 13-16  above, and further in view of US Pat Pub No 2007/0255184 granted to Shennib (hereinafter “Shennib”).
Regarding claim 3, modified Tehrani discloses device according to claim 1, but fails to explicitly disclose further comprising an electromyography patch for measuring the electromyography signal of the subject. Shennib teaches using electromyography patch for measuring the electromyography signal of the subject (e.g. Abstract; Para. 0047). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Tehrani with the teachings of Shennib in order to provide the predictable results of allowing the patch to remain on the skin of the patient for several days (e.g. Para. 0026). 

Regarding claim 4, modified Tehrani discloses device according to claim 3, but fails to disclose wherein the electromyography patch is watertight.  
Shennib teaches wherein the electromyography patch is watertight (e.g. Para. 0027). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Tehrani with the teachings of Shennib in order to provide the predictable results of allowing the patch to remain on the skin of the patient for several days (e.g. Para. 0026). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over modified Tehrani as applied to claims 1, 2, 6, 8, 10-11, 13-16  above, and further in view of US Pat Pub No 2015/0366504 granted to Connor.
Regarding claim 5, modified Tehrani discloses the device according to claim 1, but fails to disclose further comprising a plurality of electromyography patches for selectively measuring the electromyography signal of the subject.  Connor teaches further comprising a plurality of electromyography patches for selectively measuring the electromyography signal of the subject (e.g. Paras. 0011 “EMG sensors, (5) devices with selection of a subset of EMG sensor” para. 0022 “Art in this category appears to discuss how a subset of EMG sensors from which data is used can be selected from a total number of EMG sensors”). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Tehrani with the teachings of Connor to provide the predictable result of using additional EMG sensors that can be positioned at different locations and orientation in order to reduce measurements variability and error (e.g. Para. 0118).

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over modified Tehrani as applied to claims 1, 2, 6, 8, 10-11, 13-16  above, and further in view of US Pat Pub No 20050115561 granted to Stahmann et al. (hereinafter “Stahmann”). 
Regarding claim 7, modified Tehrani renders the device according to claim 1 obvious as recited hereinabove, but fails to disclose wherein the receiving unit is further arranged for receiving a heart rate signal; and wherein the processing unit is further configured to correct 
Tahmann teaches that it is known to use a device for determining (e.g. abstract, para 0332 “a patient-external respiratory therapy device”) a respiratory effort of a subject (e.g. para 0219, 0345 “respiratory effort may be detected based on changes in an electromyogram (EMG) sensor signal”). Stahmann teaches wherein the receiving unit is further arranged for receiving a heart rate signal (e.g. para 0194); and wherein the processing unit is further configured to correct the determined electromyography signal based on the heart rate signal and to derive the respiratory effort based on the corrected determined electromyography signal (e.g. para 0219).  

Regarding claim 12, modified Tehrani renders the method according to claim 10 obvious as recited hereinabove, but fails to disclose further comprising: receiving a heart rate signal; correcting the determined electromyography signal based on the heart rate signal; and deriving the respiratory effort based on the corrected determined electromyography signal. Tahmann teaches that it is known to use a device for determining (e.g. abstract, para 0332 “a patient-external respiratory therapy device”) a respiratory effort of a subject (e.g. para 0219, 0345 “respiratory effort may be detected based on changes in an electromyogram (EMG) sensor signal”). Stahmann teaches wherein the receiving unit is further arranged for receiving a heart rate signal (e.g. para 0194); and wherein the processing unit is further configured to correct the determined electromyography signal based on the heart rate signal and to derive the respiratory effort based on the corrected determined electromyography signal (e.g. para 0219).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792